PER CURIAM.
Appellant, Carl Mullings, appeals from a trial court order denying his motion for post-conviction relief under rule 3.850, Flor*288ida Rules of Criminal Procedure. We affirm the order of the trial court based upon a holding that the motion was untimely filed; and the issues raised therein were procedurally barred and/or without merit. Rose v. State, 472 So.2d 1155 (Fla.1985); Zeigler v. State, 452 So.2d 537 (Fla.1984); Brown v. State, 430 So.2d 446 (Fla.1983); Ford v. State, 407 So.2d 907 (Fla.1981); Ponder v. State, 530 So.2d 1057 (Fla. 1st DCA 1988); Paez v. State, 512 So.2d 263 (Fla. 3d DCA 1987); Williams v. State, 473 So.2d 11 (Fla. 3d DCA 1985).